[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                                                                 FILED
                        ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                            March 14, 2006
                              No. 05-14327
                                                          THOMAS K. KAHN
                          Non-Argument Calendar               CLERK
                        ________________________

                  D. C. Docket No. 04-00638-CR-01-TWT-1

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

JOSE CARLOS MERINO-LEON,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                              (March 14, 2006)

Before ANDERSON, BIRCH and KRAVITCH, Circuit Judges.

PER CURIAM:

     Defendant-Appellant, Jose Carlos Merino-Leon, appeals his sentence of 108
months’ imprisonment for conspiracy to possess with intent to distribute at least

five kilograms of cocaine, in violation of 21 U.S.C. § 846.1 On appeal, Merino-

Leon argues that the district court clearly erred in denying his request for a minor

role reduction. For the reasons that follow, we affirm.

                                       I. Background

           Merino-Leon was indicted and pleaded guilty to one count of conspiracy to

possess with intent to distribute cocaine. His co-conspirators included Michael

Gurule, Fausto Gonzalez-Ortiz, Javier Silva and Carlos Quinones. Silva and

Quinones operated the conspiracy and used the remaining co-conspirators to

transport the drugs.

       On one occasion, Silva instructed Gurule to drive a truckload of drugs from

New Mexico to Atlanta. On the way, Gurule was stopped by police, and the drugs

were discovered. The police persuaded Gurule to assist in a controlled delivery of

the drugs. As instructed by Silva, Gurule contacted Merino-Leon upon arriving in

Atlanta. Merino-Leon and Gonzalez-Ortiz met Gurule and took the keys to the

truck. The next morning, Merino-Leon and Gonzalez-Ortiz met Ferdinand

Gallegos to transfer the drugs to a second truck. All three were arrested during the



       1
         Because the district court applied the safety-valve reduction, U.S.S.G. § 5C1.2, to
Merino-Leon’s sentence, he was not subject to the mandatory minimum sentence for his drug
conviction.

                                               2
transfer.

       The probation officer prepared a presentence investigation report, to which

Merino-Leon filed a single objection, asserting that he was entitled to a reduction

for his minor role in the offense. U.S.S.G. § 3B1.2. At sentencing, he argued that

he was entitled to the reduction because he had no possessory interest in the drugs,

did not organize the operation, did not arrange for the purchase or concealment of

the drugs, and was merely a courier. He further asserted that he was less culpable

than his co-conspirators. The district court overruled Merino-Leon’s objection,

finding that he was held accountable only for his own conduct and that he was not

less culpable than the other participants in the conspiracy. In so ruling, the court

noted the following: (1) Gurule was instructed to contact Merino-Leon upon arrival

in Atlanta; (2) the conspiracy operators apparently trusted Merino-Leon; and (3)

Merino-Leon played an integral role in the conspiracy.

                                    II. Discussion

       We review a district court’s determination of a defendant’s entitlement to a

minor role reduction for clear error. United States v. Rodriguez De Varon, 175

F.3d 930, 937 (11th Cir. 1999) (en banc). The proponent of the reduction bears the

burden of proving the mitigating role in the offense by a preponderance of the

evidence. Id. at 939.



                                           3
      The Sentencing Guidelines permit a court to decrease a defendant’s offense

level by two levels if it finds the defendant was a “minor participant” in the

criminal activity, U.S.S.G § 3B1.2, which means he “is less culpable than most

other participants, but [his] role could not be described as minimal.” U.S.S.G. §

3B1.2, cmt. n. 4-5.

      In determining whether a reduction is warranted, a district court “should be

informed by two principles discerned from the Guidelines: first, the defendant’s

role in the relevant conduct for which [he] has been held accountable at sentencing,

and, second, [his] role as compared to that of other participants in [his] relevant

conduct.” De Varon, 175 F.3d at 940. “Only if the defendant can establish that [he]

played a relatively minor role in the conduct for which [he] has already been held

accountable–not a minor role in any larger criminal conspiracy–should the district

court grant a downward adjustment for minor role in the offense.” Id. at 944. Such

reductions are to be given infrequently. United States v. Costales, 5 F.3d 480, 486

(11th Cir.1993).

      Here, Merino-Leon played an integral role in transporting the drugs. See De

Varon, 175 F.3d at 942-43 (“When a drug courier’s relevant conduct is limited to

[his] own act of importation [or transportation], a district court may legitimately

conclude that the courier played an important or essential role in the importation of



                                           4
those drugs.”). Furthermore, Merino-Leon failed to meet his burden in proving

that others who were involved in the relevant conduct attributed to him were more

culpable than he was. Accordingly, the district court did not clearly err in denying

the minor role reduction.

      Finally, because Merino-Leon is not entitled to a minor role reduction, he

likewise is not entitled to an additional reduction pursuant to U.S.S.G. §

2D1.1(a)(3), as the latter reduction only applies in cases where a defendant

receives a mitigating role reduction.

                                   III. Conclusion

      Because Merino-Leon was held accountable only for those drugs that he

handled, and because he failed to show by a preponderance of the evidence that his

conduct rendered him less culpable than other participants, the district court did not

clearly err by denying his request for a minor role reduction. Accordingly, we

AFFIRM his sentence.




                                          5